This is an injunction bill which asks far an accounting and for the foreclosure of a land contract, with a general prayer for relief. Upon the hearing in the court below the defendants Saunders did not appear. The other parties to the litigation agreed upon what the decree should contain and it was entered accordingly.
The appellants have filed no briefs in this court and if the case had been on the law side of the court *Page 300 
it would have been affirmed on call. As it is on the chancery side of the court we have examined the record and find that the decree entered is a proper one.
It is made to appear that since said decree was signed Robert Henkel has had to pay out sums of money in the way of taxes and sums due on the mortgage mentioned in said decree, which sums should be added to the sums mentioned in the decree. The plaintiff may have thirty days in which to pay the amount due to Mr. Henkel.
Thus modified the decree is affirmed, with costs against the appellants.
McDONALD, C.J., and CLARK, BIRD, SHARPE, STEERE, FELLOWS, and WIEST, JJ., concurred.